Judgment unanimously modified on the law and as modified affirmed and matter remitted to Cayuga County Court for further proceedings in accordance with the following Memorandum: The District Attorney concedes that none of the requirements for a valid waiver of the need for a presentence report was present when defendant was resentenced, and he requests that the matter be remitted for resentencing. Accordingly, we modify the judgment by vacating the sentence imposed upon defendant and remit the matter to County Court for resentencing. (Appeal from Judgment of Cayuga County Court, Corning, J. — Robbery, 2nd Degree.) Present — Boomer, J. P., Pine, Boehm, Fallon and Davis, JJ.